Citation Nr: 9905268	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-20 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to payment or reimbursement of the expenses of 
private treatment provided from November 26, 1994, through 
July 7, 1995.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1954 to March 
1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 determination 
by the Department of Veterans Affairs (VA) Medical Center in 
Iowa City, Iowa, which denied a claim of entitlement to 
reimbursement or payment for the expenses of private 
treatment provided at several local private hospitals during 
the period from November 26, 1994, through July 7, 1995.

The veteran requested a Travel Board hearing.  That hearing 
was conducted before the undersigned Board member, sitting in 
Des Moines, Iowa, in October 1998.

In his hearing before the Board, the veteran discussed his 
belief that, if VA had rendered better medical care, he would 
not have incurred the private medical expenses for which he 
is seeking reimbursement or payment.  It appears that the 
veteran may have been attempting to raise a claim that the 
disorders for which he sought private treatment resulted from 
VA treatment and were therefore compensable under 38 U.S.C.A. 
§ 1151.  This issue is referred to the agency of local 
jurisdiction, which should clarify with the veteran whether 
he wishes to pursue a claim for benefits under 38 U.S.C.A. 
§ 1151.  If the veteran does wish to pursue such a claim, the 
RO should undertake any necessary action.  


FINDINGS OF FACT

1.  The veteran has not been awarded service connection for 
any disorder.  

2.  The veteran was not in receipt of VA treatment for any 
disorder at a time when private treatment was provided for 
such disorder during the period from November 26, 1994, 
through July 7, 1995. 



CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
the cost of unauthorized private medical treatment furnished 
to the veteran from November 26, 1994, through July 7, 1995 
have not been met.  38 U.S.C.A. §§ 1703, 1710, 1728, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 17.52, 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that VA should pay for the cost of 
private medical treatment provided at several local private 
hospitals during the period from November 26, 1994, through 
July 7, 1995.  The essential facts are not in dispute.  The 
veteran was hospitalized at the Iowa City VA Medical Center 
in early November 1994, where he underwent a laparoscopic 
cholecystectomy.  He was discharged about a week after the 
surgery.  He was seen in the VA outpatient clinic about a 
week after his discharge.  He continued to complain of 
abdominal pain, but no additional diagnosis was noted.  In 
late November 1994, the veteran went to the Emergency 
Department at CGH Medical Center (CGH).  The veteran was then 
admitted to the Iowa City VA Medical Center for further 
follow-up of his complaints of pain.  

In March 1995, the veteran sought treatment at the CGH 
Emergency Department for chest pain, "bloating," and 
shortness of breath.  Probable gastritis was diagnosed.  In 
April 1995 the veteran was seen in the Emergency Department 
at Illini Hospital for difficulty breathing.  He was also 
seen at the VA Urgent Care Clinic for a possible anxiety 
attack in that same month.  In May 1995, the veteran sought 
treatment at the Hammond-Henry District Hospital for 
complaints of abdominal and chest pain.  In June 1995, the 
veteran was admitted to Hammond-Henry District Hospital for 
evaluation of abdominal pain.  In late June 1995, the veteran 
underwent diagnostic examinations at Genesis Medical Center 
in Davenport, Iowa.  In early July 1995, the veteran was seen 
in the emergency Department at CGH Medical Center with 
shortness of breath.  In October 1995, the veteran presented 
bills for these episodes of private treatment to VA 
requesting payment.

The veteran was not in receipt of service-connected 
compensation for any disorder at the time of his VA 
hospitalization in November 1994, nor was service connection 
thereafter awarded for any disorder prior to or following the 
veteran's episodes of private medical treatment in November 
1994 through July 1995.  In his May 1996 substantive appeal, 
and at his Board hearing, the veteran stated and testified 
that he has been in receipt of VA outpatient clinic services 
because of his limited financial resources.  

In his July 1997 substantive appeal, and in his October 1998 
Travel Board hearing, the veteran also testified that, 
following his November 1994 VA gallbladder removal, he 
continued to experience recurrent abdominal and stomach pain 
and other symptoms.  The veteran's wife testified that she 
and the veteran eventually requested changes in some of the 
medications the veteran was taking, and, after certain 
medication prescribed for his heart disorders were 
discontinued, his abdominal and stomach pain decreased.  

Analysis

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, (2) for an adjudicated service-connected disability, 
or for a nonservice-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C. § 1728(a)(1)-(3) (West 1991 & Supp. 
1998).  

The Board notes in particular that each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 
38 U.S.C.A. § 1728.  Zimick v. West, 11 Vet. App. 45, 49 
(1998).  Thus, although at least some of the episodes during 
which the veteran sought care may be considered medical 
emergencies, the veteran in this case is not eligible for 
payment or reimbursement of the private care under 38 U.S.C. 
§ 1728 because he did not receive care for a service-
connected disability.  Since he does not have a service-
connected total disability rating, and is not, in fact, 
service-connected for any disability, a finding that any 
disorder for which the veteran sought private treatment from 
November 1994 through July 1995 was aggravating a service-
connected disability, which would be a basis for payment or 
reimbursement of those expenses, is also precluded.  

The Board notes, however, that 38 U.S.C.A. § 1728 is not the 
only statute authorizing payment of private medical expenses.  
The veteran contends, in essence, that he is entitled to 
reimbursement for the emergency department care he received 
at the various local hospitals during the relevant time 
period because VA was obligated to provide ("shall 
furnish") medical services to him because he was unable to 
defray the expenses of necessary care.  38 U.S.C. § 
1710(a)(2)(G).  The evidence of record reflects that the 
veteran had been determined to be unable to defray expenses 
of necessary care, and was eligible for VA treatment on that 
basis.  

The Board recognizes the veteran's argument that, if VA is 
obligated to furnish him emergency care in a VA facility, 
that obligation should continue where no VA facility is 
reasonably available.  However, the statutory provisions 
authorizing VA to pay for care in non-VA facilities do not 
include provision for payment for non-VA care on the sole 
basis of unavailability of a VA facility or length of travel 
required to reach a VA facility.  See 38 U.S.C.A. § 1710; see 
also Zimick v. West, Vet. App. at 49.

Further, 38 U.S.C.A. § 1703 permits the Secretary to contract 
with non-VA facilities to provide medical services for which 
VA may assume financial responsibility, in certain 
circumstances.  38 U.S.C. § 1703(a)(1)-(8); 38 C.F.R. § 
17.50b (1996, recodified at 38 C.F.R. § 17.52 (1998)).  
However, VA's authority to enter into such contracts or 
individual authorizations, even when its facilities (to 
include other governmental facilities) are not capable of 
providing required services, are limited by statute to 
specific circumstances or to specified types of care or 
categories of veterans.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 
17.50b (1995, recodified at 38 C.F.R. § 17.52 (1997)).  

In order to be admitted to a non-VA facility at VA expense, 
such an admission must be authorized in advance by VA (or 
within 72 hours In addition, VA has interpreted § 1703 to allow for 
"individual authorizations" as well as contracts with non-VA 
facilities.  Hospital care or medical services through non-
Department facilities are available by individual authorized 
contract, when Department facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographical inaccessibility or are not capable of 
furnishing the care or services required, in certain 
circumstances.  Care may be authorized by contract for 
treatment of service-connected disability, disability for 
which a veteran was discharged or released from active 
service, disability of a veteran who has total and permanent 
service-connected disability, disability aggravating a 
service- connected disability, or for certain disabilities of 
a veteran participating in a VA rehabilitation program.  38 
C.F.R. § 17.52(a).  

The veteran was notified of these criteria by the VA Medical 
Center, by a statement of the case (SOC) apparently issued in 
March 1997.  The Board notes that relevant regulations were 
renumbered after the veteran submitted his claim for payment 
or reimbursement of private medical expenses, during the 
pendency of the claim underlying this appeal.  The regulation 
set forth in the SOC, 38 C.F.R. § 17.50b, is now numbered as 
section 17.52.  No substantive changes were made at the time 
of the renumbering in 1996.  Accordingly, the Board concludes 
that issuance of a new SOC to reflect the renumbering is 
unnecessary.  For purposes of convenience in reference, any 
regulation referenced in this decision will be discussed as 
currently numbered.  The Board finds that the veteran, who 
was not service-connected for any disability, did not meet 
any of these criteria during the relevant time period.  

In addition, the Board notes that authorization for payment 
or reimbursement of private medical expenses may also be 
applicable in additional circumstances or for other 
categories of veterans specified in 38 C.F.R. § 17.52.  
However, none of these categories is applicable to the 
circumstances of this claim, as, for example, a provision 
which allows payment to non-VA facilities in Alaska or Puerto 
Rico, or for care of women veterans or veterans of the 
Mexican border period or World War I.  38 C.F.R. § 
17.52(b)(2)(iii), (b)(4)-(b)(6).  

Contracts, including individual authorization for 
reimbursement or payment of expenses, are authorized for 
treatment of a medical emergency which poses a serious threat 
to a veteran receiving medical services in a VA facility.  38 
C.F.R. § 17.52(b)(3).  However, to meet this requirement, the 
veteran must be receiving treatment in a VA facility at the 
time of the emergency.  Prior VA treatment of a disorder does 
not meet this criterion.  Zimick, 11 Vet. App. at 51, 52.  
The Board finds that the veteran's treatment in late November 
1994 through July 1995 may not, under the authorizing statute 
and regulations, be considered a continuation of the 
veteran's November 1994 surgical treatment, because the 
veteran had been discharged from the VA hospitalization 
during which a cholecystectomy was performed, and he thus was 
not receiving VA medical services related to a 
cholecystectomy, although care was being provided on an 
outpatient basis.  Id. at 52 (emphasis in original).

The Board notes that the private medical records which 
document the exact dates, locations, and medical diagnoses 
and treatment for which the veteran seeks payment or 
reimbursement are not currently associated with the claims 
file.  However, given the veteran's own testimony and 
statements and the evidence of record, it is clear that the 
veteran is not in receipt of service-connected compensation 
for any adjudicated service-connected disability.  Thus, 
regardless of the dates, locations, or types of treatment 
rendered, the veteran simply does not qualify for payment or 
reimbursement of those medical expenses, as a matter of 
statutory criteria and requirements, regardless of any 
information which may be included in the medical records.  
Given the finding that the veteran has no service-connected 
disability, the rendering of this decision prior to 
association of specific medical records with the claims file 
does not prejudice the veteran. 

The facts surrounding the veteran's VA treatment in early 
November 1994 and the subsequent sequence of events of 
private medical treatment beginning in late November 1994 do 
not fit into the statutory scheme established by Congress for 
the payment of or reimbursement for expenses incurred at a 
non-VA facility.  In the absence of evidence to establish 
that the veteran meets the criteria for payment or 
reimbursement of non-VA medical services, either on the basis 
of eligibility under 38 U.S.C.A. § 1728 or on the basis of 
individual authorization under 38 U.S.C.A. § 1703, payment or 
reimbursement of those services is not warranted.  Zimick, 11 
Vet. App. at 52.


ORDER

The claim of entitlement to payment or reimbursement of the 
expenses of unauthorized private medical treatment from 
November 26, 1994, through July 7, 1995 is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

